Citation Nr: 1019098	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating greater than 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Veteran had a hearing before the Board in July 
2007 and the transcript is of record.

The Board notes the Veteran also perfected an appeal seeking 
a total disability rating based on individual unemployability 
(TDIU).  This claim was granted in a November 2008 rating 
decision and, therefore, is no longer before the Board here. 

The Board further notes during the pendency of this appeal, 
in a November 2005 rating decision, the RO granted the 
Veteran an increased rating for his PTSD from 50 percent to 
70 percent disabling.  After the Veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issue is still properly before the 
Board here.

The case was brought before the Board in September 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

Since the date of the Veteran's increased rating claim in 
November 2003, the Veteran's PTSD primarily results in 
nightmares, flashbacks, difficulties sleeping, anxiety, 
extreme irritability and anger, depression, social isolation 
with a strong preference to be alone, an exaggerated startle 
response, chronic panic attacks, intrusive thoughts and some 
problems concentrating all resulting in severe, but not 
total, social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in September 2007.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The letter also advised the Veteran how 
disability ratings and effective dates are determined.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See id.  Although the notice 
provided to the Veteran in 2007 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and an additional SSOC was 
provided to the Veteran in November 2008.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2004, 2006 and 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's disability since he was last 
examined.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (PTSD)

The Veteran claims his PTSD renders him unemployable and, 
therefore, should be rated at 100 percent disabling.  The 
Board notes the Veteran is currently receiving a total 
disability based on individual unemployability (TDIU) 
primarily based on his PTSD symptoms.

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In this case, for reasons explained below, 
the Board finds the Veteran's disability is consistent 
throughout the relevant appellate time period and, therefore, 
staged ratings are not warranted here.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, VA outpatient treatment records from 2003 to 
2008 indicate GAF scores that regularly fluctuate between 40 
and 45.  Indeed, the GAF scores within the treatment records 
fluctuate as often as every week from 40 to 45.  In contrast, 
a sporadic few VA outpatient treatment records in 2006 and 
2007 indicate a GAF score of 50.  The Veteran was afforded VA 
examinations in March 2004, December 2006 and October 2008 
where the examiners assigned the Veteran a GAF score of 50, 
47 and 45 respectively.  Thus, the medical evidence as a 
whole indicates GAF scores from 40 to 50 throughout the 
appellate time frame. 

The DSM-IV provides for a GAF rating of 31 to 40 for some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF rating of 41-50 is assigned for 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Clearly the difference between a GAF score of 40 and 50 is 
significant. 

According to all the medical records and the Veteran's 
statements, the Veteran's PTSD is mainly manifested by 
unprovoked anger and irritability, sleep disturbances and 
social isolation.  The Veteran has been unemployed since 
March 2004.  Prior to that time, the Veteran managed to 
maintain lengthy employment as a night custodian at a school 
because he was able to work alone with no frequent social 
interaction.  A note from a co-worker, however, indicates 
even with his night schedule, the Veteran had a hard time 
coping with the stresses of his job and eventually gave up 
his job.   

The Veteran is married with a large family of five children.  
His marriage, which is one of two marriages, has survived 
over 30 years although, according to the Veteran's wife's 
testimony, the marriage has been strained by his mental 
disability.  VA outpatient treatment records also indicate a 
turbulent relationship with his children.  One of his sons 
has had past legal trouble, and his daughter is currently 
institutionalized.  These circumstances appear to, at the 
very least, partially be responsible for the Veteran's 
fluctuating GAF scores within the VA outpatient treatment 
records.  The Board also finds noteworthy that the Veteran 
has a history of substance abuse.

The VA outpatient treatment records from 2003 to 2008 clearly 
indicate the Veteran suffers from anger management problems, 
irritability, sleep disturbances, social isolation, intrusive 
thoughts, depression, anxiety, and some problems with 
concentration.  Many treatment records note the Veteran 
"rarely leaves the house," but also note the Veteran to be 
well-groomed, pleasant and cooperative despite complaining of 
excessive anger.  As indicated above, VA outpatient treatment 
records from 2003 to 2008 indicate GAF scores frequently 
fluctuating from 40 to 45, sometimes within the same month.  
A sporadic few treatment records reflect a GAF score of 50.  
These fluctuations seem to be paired up with life events 
where his son was arrested, or his daughter had attempted 
suicide.  The Veteran at one point had three of his five 
children living with him and, even though he indicates he 
rarely left his house, it appears he had some relationship 
with his children.  Indeed, he indicates within treatment 
records he related to his daughter and felt he could take 
care of her because he understood her problems. 

The Veteran testified during his hearing before the Board in 
July 2007 that his only regular social contact is with his 
family.  His day consists of mainly watching television.  
Although he at one point participated in some outside events, 
he no longer participates in any outside activities because 
he does not like crowds and he does not trust people.  He 
claims to have one friend, but at his most recent VA 
examination, dated October 2008, he indicates he has not 
spoken or seen his friend in three months.

The Veteran was afforded a VA examination in March 2004 where 
the examiner assigned the Veteran with a GAF score of 50 
indicating the Veteran suffered from depression, poor 
concentration, excessive anger and irritation, sleep 
disturbances, nightmares, panic attacks and social isolation.  
At the same time, however, the examiner noted the Veteran was 
well-groomed, oriented to time, place and circumstances and 
spoke logically and coherently.  

In December 2006, the Veteran was afforded another VA 
examination where the examiner assigned the Veteran a GAF 
score of 47.  At that time, the Veteran was noted to have a 
hyperactive startle response, depression, poor concentration, 
intrusive thoughts, excessive anger and irritability, 
nightmares, nervousness, panic attacks, and a strong desire 
to stay at home and "take care" of his daughter.  

Most recently, the Veteran was afforded a VA examination in 
October 2008 where the examiner assigned the Veteran a GAF 
score of 45 due to social isolation, lack of employability, 
depression, poor concentration, excessive anger and 
irritation, nightmares, sleep disturbances, nervousness, 
panic attacks and crying spells.  The Board finds noteworthy 
that the examiner indicated in the report that the Veteran 
had only gone out to eat six times in the past two years and 
only during non-peak hours between 2 pm and 4 pm.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole supports the Veteran's 70 percent 
rating for PTSD, but no more.

The symptoms consistently defined in the VA outpatient 
treatment records and examination reports clearly support the 
finding that the Veteran suffers from severe PTSD, which 
includes symptoms of social isolation and occupational 
impairment.  None of the evidence, however, supports a total 
disability rating as defined in the regulations.  A 100 
percent rating is awarded under DC 9411 where there is 
evidence of marked symptomatology such as delusions, 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, an inability to take care 
of minimal personal hygiene and disorientation to time or 
place.  While the Veteran clearly has problems with anger and 
prefers social isolation, no medical professional has ever 
objectively noticed delusions, hallucinations, or other 
grossly inappropriate behavior.  In contrast, medical 
professionals consistently note the Veteran as a well-
groomed, pleasant man despite his complaints of anger 
problems.  The Veteran has indicated suicidal ideations in 
the past, but not during the appellate time frame.  The 
Veteran complains of poor concentration and easily being 
distracted, but the Veteran has never exhibited any symptoms 
indicating he was not oriented to time and place.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  The Board has considered 
the Veteran's fluctuating GAF scores, but concludes that the 
objective medical evidence and the Veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating.  See 38 C.F.R. § 4.7.  

The Veteran's PTSD symptoms include, most significantly, 
social isolation and mood disturbances such as anger, 
anxiety, irritability, depression and significant sleep 
disturbances.  He has exhibited unprovoked irritability and 
depressed affect during psychiatric treatment.  The 
outpatient treatment records notably indicated the Veteran's 
apparent depression and anxiety. 

In regard to social isolation, the VA outpatient treatment 
records and VA examinations consistently indicate the 
Veteran's primary social interaction is with his family.  The 
Veteran repeatedly indicates he has no desire to participate 
in hobbies or contact old friends.  In general, the Veteran 
sits around and watches television, plays video games and 
occasionally does some house work.  
 
With the exception of the November 2007 examination, the 
Veteran has routinely been assigned a GAF score consistent 
with a "serious" impairment in social and occupational 
functioning, with manifestations such as flattened affect, 
panic attacks, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  This is exactly the criteria for a 70 
percent rating.

The Veteran, however, does not have any symptoms ordinarily 
associated with "total" social and occupational impairment, 
such as delusions, hallucinations, disorientation to time and 
place, deficient personal hygiene and grossly inappropriate 
behavior.  He does have deficiencies in these areas, but that 
is contemplated in the 70 percent rating.  

Overall, since the Veteran has some of the criteria for a 70 
percent rating, along with several psychiatric symptoms not 
listed in the rating schedule such as crying spells and poor 
concentration, etc., see Mauerhan, supra, the Board concludes 
his overall level of disability more nearly approximates that 
consistent with a 70 percent rating.  

The VA outpatient treatment records indicate on-going medical 
and psychiatric treatment for PTSD. As explained in more 
detail above, the symptoms throughout the Veteran's treatment 
from 2003 to 2008 are consistent with each other even though 
there was some level of fluctuation with reported GAF scores.  
The reported symptoms are also consistent with the symptoms 
noted in the various VA examinations throughout the appellate 
time frame.  For this reason, staged ratings are not 
applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Again, the Board does not find the evidence supports a total 
100 percent rating for PTSD. The Veteran does have 
significant social and occupational impairment, but his 
speech is not illogical, obscure or irrelevant.  He does not 
experience hallucinations. He is not in a persistent state of 
danger against hurting himself or others.  His personal 
hygiene is appropriate. There is no objective evidence of 
disorientation.  He does have social isolation, but still has 
maintained a lengthy relationship with his wife and five 
children.  Therefore, a higher rating is not warranted.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers wide range of social and 
industrial indicators and psychiatric symptomatology.  
Indeed, the symptomatology found within the claims folder 
throughout the appellate time frame almost exactly matches 
the diagnostic criteria for a 70 percent rating under DC 
9411.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  With regard to 
employability, the October 2008 examiner concluded that the 
Veteran is precluded from working because of how his PTSD 
impairs his social comfort, cooperation, assertiveness, 
tolerance for social contact, and other characteristics 
needed to be competent in the workforce. This opinion is 
primarily the reason why the Veteran was awarded a total 
disability based on individual unemployability (TDIU).

Clearly the medical evidence supports a finding of 
unemployability, but occupational impairment is only one of 
many factors necessary to establish a total disability based 
on PTSD.  See 38 C.F.R. § 4.130, DC 9411.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 70 percent 
for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


